Case 1:20-cv-20967-KMM Document 1-1 Entered on FLSD Docket 03/03/2020 Page 1 of 1
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

JS 44 (Rev. 08/18)

 

I. (a) PLAINTIFFS

Steven Nghi Tang and Linda Chau Tang

(b) County of Residence of First Listed Plaintiff Montgomery County, MD

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

Holzberg Legal, 7685 SW 104 Street, Suite, 220, Miami, FL 33156.
Phone: 305-668-6410 - Fax: 305-667-6161

DEFENDANTS

NOTE:

Attomeys (/f Known)

 

County of Residence of First Listed Defendant

NCL (Bahamas) Ltd. d/b/a NCL

Miami-Dade County, FL

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

II. BASIS OF JURISDICTION (Piace an “x” in One Box Only)

 

(For Diversity Cases Only)

Il. CITIZENSHIP OF PRINCIPAL PARTIES (Piace an “x” in One Box for Plaintiff

and One Box for Defendant)

 

 

 

 

 

 

01 US. Government 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State ca | 0 1 Incorporated or Principal Place o4 4
of Business In This State
2 U.S. Government % 4 Diversity Citizen of Another State K 2 QO 2 = Incorporated and Principal Place gos o5
Defendant Undicate Citizenship of Parties in Item ITI) of Business In Another State
Citizen or Subject of a ang O 3. Foreign Nation 586 O86
Foreign Country
IV. NATURE OF SUIT (Place an “x" in One Box Only) Click here for: Nature of Suit Code Descriptions.
L CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES ‘ ]
0 110 Insurance PERSONAL INJURY PERSONAL INJURY [0 625 Drug Related Seizure (1 422 Appeal 28 USC 158 0 375 False Claims Act
© 120 Marine 3 310 Airplane 365 Personal Injury - of Property 21 USC 881 |O 423 Withdrawal 0 376 Qui Tam (31 USC
© 130 Miller Act © 315 Airplane Product Product Liability © 690 Other 28 USC 157 3729(a))
3 140 Negotiable Instrument Liability © 367 Health Care/ © 400 State Reapportionment
O 150 Recovery of Overpayment [0 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 0 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 6 820 Copyrights O 430 Banks and Banking
0 151 Medicare Act O 330 Federal Employers’ Product Liability © 830 Patent 0 450 Commerce
152 Recovery of Defaulted Liability [1 368 Asbestos Personal O) 835 Patent - Abbreviated © 460 Deportation
Student Loans * 340 Marine Injury Product New Drug Application O 470 Racketeer Influenced and
(Excludes Veterans) 0 345 Marine Product Liability © _840 Trademark Corrupt Organizations
1 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR Vv © 480 Consumer Credit
of Veteran’s Benefits © 350 Motor Vehicle & 370 Other Fraud © 710 Fair Labor Standards O 861 HIA (1395ff) © 485 Telephone Consumer
© 160 Stockholders’ Suits © 355 Motor Vehicle O 371 Truth in Lending Act O 862 Black Lung (923) Protection Act
© 190 Other Contract Product Liability © 380 Other Personal © 720 Labor/Management 0 863 DIWC/DIWW (405(g)) |0 490 Cable/Sat TV
© 195 Contract Product Liability | 360 Other Personal Property Damage Relations 0 864 SSID Title XVI O 850 Securities/Commodities/
196 Franchise Injury 1 385 Property Damage OG 740 Railway Labor Act 0 865 RSI (405(g)) Exchange

O 362 Personal Injury -

Product Liability
Medical Malpractice

 

I REAL PROPERTY

 

0 210 Land Condemnation

O 220 Foreclosure

O 230 Rent Lease & Ejectment
0 240 Torts to Land

1 245 Tort Product Liability
O $290 All Other Real Property

 

0 441 Voting
O 442 Employment

1 446 Amer. w/Disabilities -

O 448 Education

CIVIL RIGHTS PRISONER PETITIONS
0 440 Other Civil Rights Habeas Corpus:

O 463 Alien Detainee
© 510 Motions to Vacate

443 Housing/ Sentence
Accommodations 0 530 General

© 445 Amer. w/Disabilities -] 1 535 Death Penalty
Employment Other:

O 540 Mandamus & Other

0 550 Civil Rights

O 555 Prison Condition

0 560 Civil Detainee -
Conditions of
Confinement

Other

 

 

0 751 Family and Medical
Leave Act

© 790 Other Labor Litigation

O 791 Employee Retirement
Income Security Act

IMMIGRATION
© 462 Naturalization Application
0 465 Other Immigration
Actions

 

FEDERAL TAX SUITS

0 890 Other Statutory Actions
O 891 Agricultural Acts
0 893 Environmental Matters

 

O 870 Taxes (U.S. Plaintiff
or Defendant)

© 871 IRS—Third Party
26 USC 7609

0 895 Freedom of Information
Act

© 896 Arbitration

O 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

QO 950 Constitutionality of
State Statutes

 

 

 

V. ORIGIN (Place an “X”" in One Box Only)

Gl Original 2 Removed from O 3  Remanded from 4 Reinstatedor O 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

28 USC 1332

Brief description of cause: .
Cruise ship passenger injury claim

 

CHECK YES only if demanded in complaint:

 

 

 

 

VII. REQUESTED IN O CHECK IF THIS IS A CLASS ACTION DEMAND $
COMPLAINT: UNDER RULE 23, F.R.Cv-P. 75,001.00 JURY DEMAND: Myes  ONo
VII. RELATED CASE(S)
IF ANY (See instructions): JUDGE DOCKET NUMBER
DATE SIGNAT! Fr. IRNEY OF RECORD
03/03/2020 %
FOR OFFICE USE ONLY — ae % J
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
